

The following exhibit is a translation of the original foreign language
document, filed pursuant to Regulation S-T, Rule 306(a):
Exhibit 10.38








General Contract of Factoring Financing


(Edition 2013031)


























Ningbo Bank





--------------------------------------------------------------------------------





General Contract of Factoring Financing
Standard Provisions
(Edition 2013031)




For the names of factoring bank (Party A) and factoring applicant (Party B),
please refer to the subsidiary provisions.


Party B applies for handling the factoring business to Party A with the accounts
receivable formed with the purchaser. According to relevant laws and
regulations, Party A and Party B have signed this contract through consultation.


Article I Definition
1.1 Unless otherwise stipulated in this contract, the relevant terms in this
contract shall be interpreted in accordance with the definition of this article.
1.2 Factoring business: it refers to the accounts receivable financing and
relevant comprehensive financial service provided to Party B by Party A because
Party B transfers the account receivables caused for sales of commodities to the
purchaser, provision of service or other reasons to Party A. among them, if the
purchaser fails to pay the accounts receivable financing in full, Party A has
the right to pursue the unpaid financing fund in accordance with the agreement
of this contract to Party B, which is the factoring business with the right of
recourse; if the purchaser fails to pay for the accounts receivable financing in
full on time only for the financial or credit reasons (not including the reasons
of the commercial disputes between the purchaser and Party B), Party A has no
right to pursue the unpaid financing fund, which is the factoring business
without the right of recourse.
1.3 purchase and sale or service contract: it refers to the corresponding
contract of accounts receivable arising under this contract signed by Party B
and the purchaser.
1.4 accounts receivable: it refers to the only, concrete, specific and exclusive
legal undisputed creditor’s right arising on the basis of the real, legal
transaction and debtor-creditor relationship between Party B and the purchaser
which Party B has transferred to Party A.
1.5 The actual amount of accounts receivable invoice: it refers to the amount of
the invoice value deducted from the balance after Party B has withdrawn the
goods fund.
1.6 Factoring financing: it refers to accounts receivable financing provided by
Party A to Party B under this contract.
1.7 Factoring financing quota: it refers to the maximum unliquidated financing
balance which Party B is allowed to circulate and use within the agreed period
of this contract and Party A agrees to give Party B after inspection.
1.8 Factoring account: it refers to the special account under the supervision of
Party A which is opened by Party A according to this contract and used for
collecting the accounts receivable, deducting the factoring financing principal
and interest (including but not limited to the financing principal, financing
interest, default interest, etc., the same below) and all the expenses payable
by Party B and the sole legal account receiving the accounts receivable under
this contract.
1.9 Balance of factoring: it refers to the remaining funds after the
corresponding single factoring financing principal, financing interest, default
interest and relevant expenses are deducted from each of accounts receivable
deposited in factoring account.


Article II Amount, Duration, Interest Rate and Expenses of Factoring Financing
Quota and Single Factoring Financing.





--------------------------------------------------------------------------------




2.1 Party B transfers the creditor’s rights and a related right to Party A.
Party A agrees to grant Party B a certain amount of factoring financing. The
specific factoring financing currency and amount are detailed in the Annex.
2.2 The term of factoring financing granted by Party A to Party B shall be
specified in the Annex. In the performance of the agreement, if a certain loan
date and the expiration date are non-bank working days, the agreement shall be
extended to the next working day of the bank. The details of the accounts
receivable transferred by Party B to Party A are detailed in the Annex.
2.3 If the currency of factoring financing is RMB, please refer to the Annex for
the specific method of determining the yearly interest rate of factoring
financing. The details are as follows:
2.3.1 The factoring financing annual interest rate is a fixed rate and no
adjustment is made during the factoring period.
2.3.2 The factoring financing interest is floating according to above actual
factoring days’ related PBOC basic loaning rates. Interest rate conversion
formula: daily interest rate = annual interest rate /360.
Specific floating ratio and factoring financing annual interest rate are
detailed in the Annex.
Party A shall have the right to adjust the factoring financing interest rate at
any time according to the needs of the actual operation without prior notice to
Party B. The factoring financing interest rate shall be based on the interest
rate provided by Party A when issuing. But for the issued factoring financing,
if the currency of factoring financing is RMB, the interest rate of factoring
financing is subject to the corresponding receipt for a loan, and it is adjusted
as follows only when People's Bank of China adjusts the interest rate and it
applies to the factoring financing under this contract:
2.3.2.1 Before the factoring financing is issued, the interest rate is adjusted
and applied to the factoring business under this contract. The new factoring
financing interest rate is redefined and implemented according to the adjusted
interest rate and the corresponding floating proportion base on 2.3.2.
2.3.2.2 After the factoring financing is issued, the interest rate is adjusted
and applies to the factoring business under this contract. The interest rate
adjustment method of the factoring financing is subject to the corresponding
receipt for a loan. The details are as follows:


༈1༉Fixed interest rate: c the original factoring financing interest rate
continues to be implemented and interest is not calculated by segmenting;
༈2༉Immediate adjustment: each factoring financing interest rate is adjusted on
the day when People's Bank of China newly establishes benchmark interest rate of
loan, and is determined according to the benchmark interest rate adjusted this
time and the interest rate floating proportion as agreed in Article 2.3, and the
new factoring financing interest rate is implemented on the same day, and the
interest is calculated by segmenting;
༈3༉Monthly / quarterly / semi-annually / annually adjustment: it refers to the
monthly / quarterly / semi-annually / annually adjustment of the corresponding
date (if there is no corresponding day, it is the last day of the month /
quarter / half a year / year) and the new factoring financing interest rate is
determined and executed according to the loan benchmark interest rate when this
adjustment is being made (if the benchmark interest rate is adjusted twice or
more than twice within the period agreed in this clause, it shall be subject to
the benchmark interest rate adjusted in the last time during the period) and the
interest floating proportion stipulated in Article 2.3 above; (“monthly /
quarterly / semi-annually / annually” in this article are collectively referred
to as “period”).
༈4༉Adjustment on January 1 next year: from the beginning of January 1 next year
after the date of each loan benchmark interest rate adjustment, the new
factoring financing interest rate is determined and executed according to the
loan benchmark interest rate after this adjustment (if the benchmark interest
rate is adjusted twice or more than twice within one calendar year, it shall be
subject to the benchmark interest rate adjusted in the last time during the
calendar year) and the interest floating proportion stipulated in Article 2.3
above;
2.4 If the currency of factoring financing is foreign currency, please refer to
the subsidiary provisions for the factoring financing interest rate adjustment
method.





--------------------------------------------------------------------------------




2.5 Factoring financing interest is calculated from the number of actual days of
financing since the date when the financing fund is transferred to the account
designated by Party B. Before the date of interest settlement, Party B shall
deposit the interest payable into the factoring account and it shall be directly
withdrawn from the account by Party A. The payment method of financing principal
and interest under this contract shall be subject to the corresponding receipt
for a loan. The specific circumstances are as follows:
2.5.1 Equal Principal Plus Interest Prepayment Based on Period is Adopted
2.5.1.1 If the repayment date of each period is the corresponding date of the
whole period from the issuing date of factoring financing (if there is no
corresponding date, the repayment date is the last date of the end month), the
principal and interest of factoring financing should be repaid according to
equal amount in each period from the same month of factoring financing issuance,
and the calculation formula is:
The amount of principal and interest repaid for each period in equal amount =
the principal balance of the factoring financing X interest rate of period* (1+
factoring period interest rate) number of repayment periods / [(1+ interest rate
of factoring financing period) number of repayment periods -1]
2.5.1.2 If repayment date of each period is not the corresponding date of the
whole period from the issuing date of factoring financing, the calculation
formula for the amount of repaid principal and interest of other each period
except for the first period and the end period is the same above, and the
calculation formula of the amount of repaid principal and interest of the first
period and the end period is:
Repayment principal of the first period = the principal balance of the factoring
financing X interest rate of period * (1+ factoring period interest rate) number
of repayment periods / [(1+ interest rate of factoring financing period) number
of repayment periods -1] - the principal balance of the factoring financing X
interest rate of period
Repayment interest of the first period= factoring financing principal balance X
number of actual days of the first period X daily interest rate
The amount of repayment principal and interest of the first period = the
repayment principal of the first period + the repayment interest of the first
period.
Repayment principal of the end period = the factoring financing principal
balance
Repayment interest of the end period= factoring financing principal balance X
the number of actual days of the end period X daily interest rate
Amount of repayment principal and interest of the end period = repayment
principal of the end period + repayment interest of the end period.
2.5.2 Equal Principal Repayment Based on Period is Adopted
2.5.2.1 If repayment date of each period is the corresponding date of the whole
period from the issuing date of factoring financing (if there is no
corresponding date, the repayment date is the last date of the end month), the
principal of factoring financing is repaid in equal amount in each period from
the same month of factoring financing issuance and the interest of factoring
financing is reducing with the principal by periods. The calculation formula is:
Repayment principal per period = factoring financing principal / total number of
repayment periods
Repayment interest per period = (factoring financing principal – accumulative
paid principal) X interest rate of period
Amount of repayment principal and interest per period = repayment principal per
period + repayment interest per period
2.5.2.2 If repayment date of each period is not the corresponding date of the
whole period from the issuing date of factoring financing, the calculation
formula for the amount of repayment principal and interest of the other periods
except for the first and the end periods is the same, and the calculation
formula for the amount of factoring financing principal and interest repaid for
the first and end periods is:
Repayment principal of the first period = factoring financing principal / total
number of repayment periods
Repayment interest of the first period = factoring financing principal balance X
number of actual days of the first period X daily interest rate





--------------------------------------------------------------------------------




The amount of repayment principal and interest of the first period = the
repayment principal of the first period + the repayment interest of the first
period.
Repayment principal of the end period = the factoring financing principal
balance
Repayment interest of the end period = factoring financing principal balance X
the number of actual days of the end period X daily interest rate
Amount of repayment principal and interest of the end period = the repayment
principal of the end period + repayment interest of the end period.
2.5.3 The monthly / quarterly / semi-yearly / yearly interest settlement is
adopted, and if the principal is repaid by installment, the interest settlement
date is the twentieth day of the month / end month of quarter/ end month of half
a year / end month of year. The interest payment day is the next calendar day of
the interest settlement date, and the principal of factoring financing is repaid
by installment, the number of repayment periods of the factoring financing
principal, the amount of the repayment of each period and the date of the
repayment shall be subject to the appendix of receipt for a loan.
2.5.4 If the interest is settled monthly / quarterly / semi-yearly / yearly, and
the principal and interest are repaid at the expiration, the interest settlement
day is the twentieth day of the month / end month of quarter/ end month of half
a year / end month of year, the interest payment date is the next calendar day
of the interest settlement date, and the principal and interest are repaid at
the expiration of factoring financing and the interest is settled with the
principal;
2.5.5 If the interest being settled with the principal is adopted, the factoring
financing expires and the principal and interest are repaid in one time;
2.6 The specific amount of each factoring financing, the actual date of issuance
and the maturity date under this contract shall be subject to the receipt for a
loan. Receipt for a loan is an integral part of this contract and has the same
legal effect as this contract. When the receipt for a loan is inconsistent with
the amount of factoring financing and the term of financing as recorded in the
Notice of the Transfer of Accounts Receivable, the receipt for a loan shall
prevail.
2.7 For the factoring financing purpose under this contract, please refer to the
subsidiary provisions. Without Party A's written consent, Party B shall not make
use of the factoring financing funds for other purposes.
2.8 For the factoring financing service charges and its payment method, please
refer to the subsidiary provisions.
2.9 When dealing with a single factoring financing business specifically, a List
of Accounts Receivable Transfer should be provided.
2.10 Party A has the right to draw from any account opened by Party B in Ningbo
Bank and all of its branches the corresponding amount in any currency at any
time and notify Party B of the payment of the principal and interest of the
factoring financing and any other expenses due under this agreement.
2.11 The "period" in this article is the month or integer multiple of the month,
and the corresponding "interest rate of period" is an integer multiple of the
annual interest rate /12* months. "End month of quarter" is March, June,
September or December; "end month of half a year" refers to June or December;
"end month of year" refers to December.


Article III    Recovery, Repurchase and Repayment of the Accounts Receivable
3.1 Party B shall open a factoring account at any branch of Party A or Bank of
Ningbo, which is specially used for the recovery of accounts receivable, the
deduction of the principal and interest of factoring financing, and the payment
of the factoring balance. The specific account information is detailed in the
subsidiary provisions. The account is supervised by Party A.
3.2 The recovery method of accounts receivable under this contract is detailed
in the subsidiary provisions.
3.3 Repurchase of Accounts Receivable





--------------------------------------------------------------------------------




3.3.1 For the factoring business with right of recourse in accordance with any
case as follows, Party B shall repurchase all or part of the accounts receivable
under all unliquidated factoring financing of this contract upon the request of
Party A:
3.3.1.1 Objection, refusal or underpayment is put forward for accounts
receivable under this contract by the purchaser for the goods or any other
reason;
3.3.1.2 Party A does not receive the payment from the purchaser on the maturity
date of any factoring financing, or the amount of payment by the purchaser is
not sufficient to pay off the financing principal, financing interest, default
interest and related expenses;
3.3.1.3 Party A exercises its rights in accordance with Article 4.3.
3.3.2 For the factoring business without right of recourse in accordance with
any case as follows, Party B should repurchase according to the requirement of
Party A:
3.3.2.1 Objection, refusal or underpayment is put forward for the repayment of
accounts receivable under this contract by the purchaser for goods or other
reasons which are not limited to the finance or credit reasons;
3.3.2.2 Occurrence of trade dispute (including but not limited to disputes in
aspect of quality, technology and service), debt dispute and debt recourse
between Party B and the purchaser or between Party B and debtor results in the
failure of the purchaser to pay to Party A within the period stipulated in the
purchase and sale contract or the service contract;
3.3.2.3 Party B makes false statements or fails to perform any promises,
warranties or obligations under this contract.
3.3.3 Within 3 days after Party B receives the written notice of Party A's
request for repurchase of accounts receivable, Party B repurchases the
uncollected accounts receivable upon Party A’s request. The repurchase amount
should not be lower than all unliquidated factoring financing principal and
interest of Party B and all expenses payable by Party B. the repurchase fund is
directly used to repay the factoring financing principal and interest owed by
Party B.
3.4 Party A has the right to deduct the funds from the factoring account and
directly use it to repay the factoring financing fund that Party B owed. If
there is a factoring balance, Party A shall pay the factoring balance to Party
B.


Article IV     Rights and Obligations of Party A
4.1 From the date of the entry into force of this contract, the creditor's right
of the account receivable is transferred to Party A, and Party A enjoys the
ownership related to the account receivable and has the right to obtain the
original invoice of accounts receivable under this contract, and has the right
to handle the registration procedures of the transfer of the account receivable
in the relevant registration institution. Party B shall cooperate with it.
4.2 Party A has the right to understand Party B's production and operation,
financial activities, and has the right to require Party B to provide financial
and accounting information and production and operation information.
4.3 If Party B violates Article 5.1 to make the statement and guarantee for
Party A (no matter whether it has the right of recourse) or one or several cases
as follows occur in the factoring business with right of recourse, Party A has
the right to identify all the credit of Party B in Party A, including but not
limited to the factoring financial, loan, discount, bank acceptance, and draft
acceptance, international trade financing, bank’s letter of guarantee and
others, to expire in advance, and has the right to adopt, including but not
limited to the following methods:(1) reducing, freezing or canceling factoring
financing quota, stopping issuing factoring financing; (2) requiring Party B to
repurchase the corresponding accounts receivable; (3) declaring that all unpaid
factoring financing is immediately due, in which Party B should immediately
repay; (4) having the right to draw any money from any account of Party B opened
at Bank of Ningbo Co., Ltd. and its branches at any time and using it to repay
for the factoring financing principal and interest owed by Party B and all
expenses payable by Party B and notifying Party B; (5)terminating this contract
and other contracts signed





--------------------------------------------------------------------------------




by other parties in advance, refusing to continue to provide factoring financing
services for Party B; (6) requiring to add guarantee measures approved by Party
A; (7) filing a lawsuit to the people's court and applying for judicial
preservation measures, such as sealing up, freezing and deduction, and other
asset preservation measures. Meanwhile, Bank of Ningbo Co., Ltd. and its
branches also enjoy the above rights against Party B.
༈1༉Party B ceases production, is closed down, is disbanded, is taken over, is
declared bankrupt, is shut down for rectification, is cancelled in registration,
and the business license is revoked or cancelled;
༈2༉Party B makes false statements or guarantees, or purposely conceals the
important facts relating to this contract or provides false materials,
information or untrue statements or the provided materials have false
information or false statement, vouchers, documents and other materials are
provided to Party A within the validity period of this contract;
༈3༉Party B does not repay the factoring financing principal and interest,
expenses or any other due debt (including the declared maturity in advance)
according to this contract and corresponding receipt for a loan or does not
perform other contractual or statutory obligations;
༈4༉Party B fails to make use of factoring financing in accordance with the
purpose as stipulated in this contract and the corresponding receipt for a loan;
༈5༉Party B’s disposal of any assets (including but not limited to donation,
deliver, transfer, sale at low price) may or have already affected its debt
paying ability before repaying the debt;
༈6༉Party B's credit rating has declined, business activities have been difficult
and financial conditions have deteriorated;
༈7༉Party B is involved in economic disputes or litigation, or preservation
measures are taken for any other assets of Party B, such as being sealed up,
frozen or deducted;
༈8༉Party B is prosecuted for alleged offenses or fined, or the legal
representative or the main responsible person of Party A is detained, arrested,
taken coercive measures, prosecuted, sentenced to a sentence or being fined due
to suspected crime;
༈9༉The purchaser fails to perform other contractual or statutory obligations or
has other misconducts;
༈10༉Party B’s bad debt rate of the accounts receivable from the purchaser is
increasing for accumulative 2 months;
༈11༉Party B’s accounts receivable from the purchaser which have expired and have
not yet been recovered account for more than 5% of the balance of the accounts
receivable from the purchaser;
༈12༉Party B fails to repurchase accounts receivable in full and on time;
༈13༉The failure of the guarantee contract under this contract, the decrease of
the guarantor’s guarantee ability, and the decrease of the value of the
collateral and others affect the security of the creditor’s rights under this
contract;
༈14༉The guarantor violates the agreement of the guarantee contract;
༈15༉Party B’s affiliated parties and actual controllers have encountered the
events listed in (1), (6), (7) and (8) of this clause and have any changes which
are not conducive to the realization of the creditor’s right of Party A, and
Party B fails to provide guarantee approved by Party A according to Party A’s
request separately; (for the definition of the affiliated party, refer to
Accounting Criteria for Enterprises No. 36 – Disclosure of Affiliated Parties
and its revised version; for the definition of the actual controller, refer to
the company Law of the People’s Republic of China and its revised version.
༈16༉Any other event that has a threat to its normal operation of Party B or any
other adverse effects on the performance of the repayment obligation of the
overdraft capital principal and interest under this contract occur in Party B,
in addition to the above events.
4.4 Under the following circumstances, Party A has the right to directly deduct
the corresponding fund from the account stipulated in Article 3.1 for the
purpose of repaying the factoring financing principal and interest and all
expenses payable by Party B. If the balance of the account is insufficient,
Party A shall have the right





--------------------------------------------------------------------------------




to deduct the corresponding amount from any account opened by Party B in Bank of
Ningbo and its branches and shall notify Party B of it (except for the factoring
business without the right of recourse):
4.4.1 Party B fails to repay the interest payable in full on the interest
settlement date stipulated in this contract;
4.4.2 On the maturity date of factoring financing (including the declared
maturity in advance), Party B fails to pay the factoring financing principal and
interest payable and all the expenses payable by Party B in full;
4.4.3 The accounts receivable corresponding to factoring financing arrive into
the account in advance;
4.4.4 Other circumstances as stipulated in this contract.
4.5 if Party A requires Party B to repurchase in accordance with Article 3.3 of
this contract and Party B does not repurchase, Party A shall have the right to
exercise the set-off and recourse rights. Party A shall directly deduct the
repurchase fund from any account of Party B opened in Bank of Ningbo Co., Ltd.
and its branches for the purpose of repaying the owed factoring financing
principal and interest of Party B and all expenses payable by Party B and shall
notify Party B or exercise the right of recourse.
4.6 Under the factoring business with right of recourse, if the accounts
receivable received by Party A are not sufficient to pay the factoring financing
principal and interest and all the expenses payable by Party B on the maturity
date of factoring financing, Party A has the right to decide whether to exercise
the right of recourse against the purchaser or not. If Party A exercises the
right of recourse against the purchaser, it shall not affect Party A’s exercise
of the right of recourse against Party B, nor shall it affect Party B's
performance of the obligation to repurchase.
4.7 If the purchaser fails to repay the accounts receivable on time for more
than two consecutive deals (included), Party A shall have the right to stop
handling the factoring business for Party B with the accounts receivable under
this contract between Party A and the purchaser.
4.8 Party A shall have the right to inform the relevant departments or units for
Party B’s illegal behaviors, such as delaying in repayment for overdraft capital
principal and interest, avoiding Party A’s supervision, concealing important
fact related to the conclusion of this contract or providing false materials and
information, and shall have the right to collect through the news media
announcement, and Party B shall irrevocably authorize Party A to provide the
name of Party B and contact way and other relevant information to the collection
institution for the purpose of collection or collect through the news media
announcement, and the collection institution and the news media shall have the
obligation to keep secrete for the information of Party B, and shall not use
Party B’s information beyond the purpose of collection, and at the same time,
Party A has the right to investigate the liabilities for the breach of contract
against Party B in accordance with the laws, regulations and this contract.
4.9 Without Party A's written consent, Party B shall not repay in advance, repay
in several times or delay in repayment.
4.10 Party A shall provide Party B with financing issuance and other services in
accordance with this contract. Party A has the right to entrust the Bank of
Ningbo Head Office and its other branches, any paying banks and agent banks of
the Bank of Ningbo to provide Party B with financing issuance and other services
in accordance with this contract. Party B has no objection to this, and promises
that the performance of Bank of Ningbo Head Office and its other branches, any
paying banks and agent banks shall be deemed to be the performance of Party A.
All payment obligations under this contract shall be performed by Party B to
Party A, and all rights shall be enjoyed by Party A. If Party B breaks the
contract, Party A shall have the right to claim for the credit’s right against
Party B.


Article V    Rights and Obligations of Party B
5.1 Party B shall make the following statements and guarantees to Party A:
5.1.1 Party B is a legal person established according to law (or a branch
authorized by legal person legally). It has an effective business license and
owns its assets in accordance with the law and legally operates its business. It
has the right to sign and perform this contract.





--------------------------------------------------------------------------------




5.1.2 All statements and information provided by Party B to Party A are true,
accurate and complete without any concealment;
5.1.3 The purchase and sale contract and its corresponding debtor-creditor
relationship which the accounts receivable transferred by Party B to Party A are
based on are true, legal and effective, without any dispute;
5.1.4 The purchase and sale contract or service contract concluded between Party
B and the purchaser does not contain any provisions restricting the transfer of
accounts receivable;
5.1.5 The ownership of accounts receivable transferred by Party B to Party A is
clear, without any defects, and Party B has not transferred it to any third
party, nor has it set any right of pledge for any third party and other right of
priority on it;
5.1.6 Without the consent of Party A, Party B does not withdraw, transfer, and
pay any fund from the factoring account agreed in Article 3.1, nor does it send
orders to withdraw, transfer and pay any fund from the account.
5.2 Party B has the right to require Party A to provide factoring financing in
accordance with this contract.
5.3 Party B shall pay the factoring business service charges, the factoring
financing principal and interest and all the expenses payable by Party B in
accordance with provisions of this contract and the corresponding receipt for a
loan, and shall perform the repurchase obligation according to the provisions of
this contract.
5.4 Party B shall agree with the purchaser that the returned money of accounts
receivable shall be directly transferred into the factoring account by the
purchaser by remittance or other methods. For other settlement methods such as
the use of bills, if it shall not be directly transferred into the factoring
account, Party B shall ensure that it shall be promptly transferred into the
factoring account after the receipt of the money.
5.5 Party B should actively cooperate with Party A's investigation and
understanding for its production and operation and financial situations, and
provide accounting and financial statements and other materials according to
Party A's requirements timely.
5.6 Party B shall provide necessary assistance in Party A's collection measures
or litigation against the purchaser.
5.7 If the purchaser or any third party provides any form of guarantee to the
accounts receivable of Party B and it can be transferred, Party B shall transfer
it to Party A; if it cannot be transferred, Party B shall assist Party A to
recover the debt when the Party A needs it;
5.8 In addition to the assignment of accounts receivable and related rights to
Party A, Party B shall continue to perform all other obligations under the
purchase and sale or service contract;
5.9 After the entry into force of this contract, Party B shall not sign any
agreement or document which is sufficient to damage the interests of Party A
under this contract, or to be engaged in any matter that is sufficient to damage
the interests of Party A.
5.10 Party B is responsible for the final repayment of the financing under the
factoring business with the right of recourse. No matter what causes Party B to
fail to recover the accounts receivable in time and in full, It does not affect
Party A to exercise the right of recourse against Party B.
5.11 If Party B takes measures, such as contract, lease, joint stock reform,
joint operation, merger, acquisition, separation, joint venture, capital
reduction, asset transfer, application for suspension for rectification,
application for liquidation, bankruptcy and others which are sufficient to
change the debtor-creditor relationship of this contract or affects Party A’s
action to realize the creditor’s right of Party A before the completion of
redemption of debt under this contract, Party B should notify Party A in writing
in 30 days before the above actions are taken. At the same time, Party B should
implement the redemption of debt or redeem the debt in advance. Without the
written consent of Party A, the above action shall not be taken.
5.12 Except for the above events, in case of occurrence of any other event,
including but not limited to any of the circumstances stipulated in Article 4.3
of this contract, which constitutes a threat to the normal operation of Party B
or has a negative impact on the performance of the repayment obligation under
this contract in Party B, Party B shall notify Party A in writing within 3 days
after the occurrence of the above events and situations, and repay or provide
guarantee measures approved by Party A. Whether the events and situations stated
in this article occur in Party B shall be determined by Party A.





--------------------------------------------------------------------------------




5.13 If Party B’s name, legal representative, legal address, business scope,
communication address, contact telephone and other items are changed, Party B
should send the written notice and relevant change certificates issued by
administration for industry and commerce and other competent departments to
Party A within 5 days after the change. Otherwise, all responsibilities and
consequences arising from it shall be borne by Party B.
5.14 Party B is obliged to cooperate with Party A's reconciliation work. The
collection letter or collecting document delivered directly by Party A to Party
B or by mail, etc. shall be immediately received by Party B and the receipt
shall be delivered to Party A or sent to Party A within 3 days after the
receipt.
5.15 Party B shall complete the registration and / or insurance and other legal
procedures in accordance with the law upon Party A’s request, and the guarantee
and insurance shall continue to be effective.
5.16 Party B shall bear the related expenses of lawyer service, insurance,
transportation, evaluation, registration, safekeeping, appraisal, notarization
and deposit, etc. related to this contract and the guarantee under this contract
in accordance with the provisions of laws and regulations.


Article VI    Liability for Breach of Contract
6.1 After the entry into force of the contract, Party A and Party B shall
perform the obligations stipulated in this contract. Any party who fails to
perform or fails to fully perform the agreed obligations or has a breach of
contract shall bear the corresponding liability for breach of contract and
compensate for the loss to the other party.
6.2 If Party B fails to repay according to the agreement at the expiration of
financing of factoring business with the right of recourse (including the
declared expiration in advance)and the factoring financing currency is RMB,
Party A shall additionally charge a certain proportion of overdue default
interest on the level of financing interest rate as agreed in this contract and
corresponding receipt for a loan for the overdue financing principal and
interest since the overdue day. For the additionally charging proportion of
overdue default interest, refer to the subsidiary provisions. If the factoring
financing currency is foreign currency, Party A should collect a certain amount
of default interest for the overdue financing principal and interest since the
overdue day. For the collected default interest, please refer to subsidiary
provisions.
6.3 If Party B does not use factoring financing as prescribed in this contract,
Party A shall have the right to additionally charge a certain proportion of the
misappropriation default interest for misappropriated financing on the level of
financing interest rate as stipulated in this contract and the corresponding
receipt for a loan since the date of misappropriating the financing fund of
Party B. For the additionally charging proportion of the misappropriation
default interest, please refer to subsidiary provisions.
6.4 Party A shall have the right to collect compound interest from Party B for
Party B’s unpaid interest payable. The compound interest shall be collected for
Party B’s unpaid interest payable within the financing time limit according to
the rate of corresponding default interest and interest settlement methods
stipulated in this contract; for the overdue or misappropriated financing, the
compound interest shall be collected for its unpaid interest payables according
to the rate of corresponding default interest and interest settlement methods
stipulated in this contract.
6.5 If Party B's breach of contract causes Party A to realize the creditor’s
right in the way of litigation, Party B shall bear the litigation fee,
preservation fee, execution fee, lawyer fee, traveling expense and other
expenses to realize the creditor’s right paid by Party A.
6.6 If Party B violates the statements and guarantees in Article 5.1 or fails to
perform the obligations as agreed in this contract, besides Party B should bear
the default liabilities as agreed in this article above, Party A has the right
to take all measures as stipulated in Article 4.3 of this contract at any time.
6.7 Party B shall bear the corresponding liability for breach of contract in
violation of any contractual obligations or warranties or promises made in this
contract and compensate for the loss of Party A thereto. The scope of
compensation includes, but is not limited to, the factoring financing principal,
interest, default interest and all expenses of Party A arising from it.





--------------------------------------------------------------------------------




6.8 When the interest rate of factoring financing under the contract is
adjusted, the penalty interest rate shall be adjusted automatically on the basis
of the adjusted financing interest rate according to the proportion stipulated
in Article 6.2 and Article 6.3 of this contract, and it shall be applied with
the financing interest rate at the same time and calculated by segments.


Article 7 Validation, Alteration, Rescission and Termination of Contract
7.1 This Contract shall take effect upon both parties’ signing and sealing and
shall remain effective until all of Party B’s obligations hereunder are
completely performed.
7.2 After this Contract comes into effect, unless otherwise specified in this
Contract or any relevant law or regulations, neither party shall alter or
rescind this Contract without the other party’s consent. Both parties shall
reach written agreement through consultations for the aforesaid purpose. The
terms and conditions hereof shall remain effective before the aforementioned
written agreement is reached.
7.3 Party A shall have the right to transfer its rights and obligations
hereunder without Party B’s consent. Party A’s notice of rights transfer may be
issued in writing, published at Party A’s official website , announced on public
media, or in any other form approved by the regulatory authority. Notice shall
be deemed to have been served once it is announced. Party B shall, after Party A
performs the obligation of issuing notice, perform the obligation of benign
cooperation with respect to transfer of creditor’s rights, including but not
limited to signing relevant contract documents, etc.
In case Party A transfers its creditor’s rights hereunder to any third party, if
Party B has corresponding right of defense or set-off against Party A, it shall
claim for such right within five working days after the day when notice is
served, or else such right shall be deemed null and void.
7.4 Without Party A’s written consent, Party B shall not transfer any of its
obligations hereunder to any third party.


Article 8 Application of Law and Dispute Settlement
8.1 The conclusion, effectiveness, interpretation and performance of this
Contract as well as dispute settlement shall be governed by the law of the
People’s Republic of China (not including the laws of Hong Kong, Macao and
Taiwan for the purposes of this Contract).
8.2 Any dispute arising out of the performance of this Contract shall be settled
by both parties through consultations. If consultations fail, please refer to
the Collateral Terms for the specific methods for dispute settlement.
8.3 During consultations, lawsuit or arbitration, the terms and conditions
hereof as not involved in dispute shall still be performed by both parties.
Neither party shall refuse to perform any obligation hereunder for the reason
that the procedure for dispute settlement is under way.


Article 9 Miscellaneous
9.1 Where either party requests notarization of this Contract, both parties
shall jointly apply for notarization to the notary authority and definitely
grant this Contract the effect of enforcement. Party B shall bear the notary
fee.
9.2 The titles of terms and conditions shall be deemed as references only and
shall not constitute an integral part of this Contract. Neither of the terms and
conditions hereof shall be interpreted and understood by reference to the title
thereof, or be affected or restricted by the title thereof in any form.
9.3 Unless otherwise provided herein or in relevant laws or regulations, if the
delinquent party violates or fails to perform any provisions hereof or
obligations hereunder at any time, except that the observant party definitely
acknowledges in writing, the observant party’s any act, negative act, delay in
taking actions or any other measures shall not be deemed as waiving of any of
its rights hereunder.
9.4 Service





--------------------------------------------------------------------------------




༈1༉Party B confirms the following address as the address and contact information
for the service of Party A’s notice and legal documents on debt collection and
lawsuit (arbitration). Such address and contact information shall apply to each
and every phase of lawsuit and execution.
༈2༉Party A, the trial court and arbitration authority shall issue notice and
legal documents to the following address and contact information. Where there’s
no receiver or the mail is rejected, such notice or legal documents shall be
deemed to have been served on the day when they are sent back. If a mail is
rejected when it is directly served, the process server may record the service
process by taking photo or videoing and take into custody the notice or legal
documents, which shall be deemed to have been served in this case.
༈3༉Party B acknowledges that Party A, the trial court and arbitration authority
may serve documents by text message, fax, e-mail or in any other modern
communication forms via the following designated mobile number, fax number or
e-mail address. Legal documents shall be deemed to have been served as long as
Party A, the trial court or arbitration authority confirms that it has sent the
legal documents to the following designated number or address. Any legal
documents sent by Party A, the trial court or arbitration authority to the
following address for service shall be deemed to have been served three days
after the day of delivery.
༈4༉Where Party B provides wrong contact information or fails to timely provide
the altered contact information, which results in the failure in serving or
sending back notice or legal documents, such notice or legal documents shall be
deemed to have been served on the day when they are sent back.
༈5༉Please refer to the Collateral Terms for details on Party B’s contact
information.
9.5 Both parties agree to confirm the legal force of phone-call recording and
faxes and commit that they may be submitted as evidence to the court,
arbitration committee or any other dispute settlement authority. The force of
fax shall equal to the force of the original during the transit of the original.
The fax number designated by Party B in this Contract shall not be changed at
will. If the fax number is changed, Party B shall timely make corresponding
written explanations to Party A , or else Party B shall assume any and all
liabilities hereby incurred. Any fax sent by Party B shall be the same as the
original, or else Party B shall assume the corresponding liabilities.
9.6 Any matter not provided herein shall be settled in accordance with relevant
laws and regulations.


Article 10 Hints and Statement
10.1 Party A has asked Party B to get a complete and accurate understanding of
the terms and conditions hereof, especially the ones in bold, and has explained
corresponding terms and conditions at Party B’s request. Both parties hereto
have thoroughly acknowledged and fully comprehended the meanings and legal
consequences of the terms and conditions hereof.
10.2 Party B has acknowledged that if the interest rate rises during the
financing period, the interest expense will increase if it chooses floating
interest rate; if the interest rate drops during the financing period, the
interest expense will increase if it chooses fixed interest rate.
10.3 Party B’s special statement: It has paid special attention to the terms and
conditions involved in its obligations and those against it, and has confirmed
and accepted such terms and conditions.
(The above part is the Standard Terms of this Contract, while the following part
is the Collateral Terms of this Contract.)





--------------------------------------------------------------------------------







Collateral Terms of General Factoring Financing Contract
(Edition 2013031)


No. 07500GL20188001


Factoring Bank (Party A): Suzhou Branch of Bank of Ningbo Co., Ltd.
Factoring Applicant (Party B): Mold-Masters (Kunshan) Co., Ltd.


Article 1 Party B applies for Without recourse and Undisclosed Factoring from
Party A.


Article 2 Party A grants Party B factoring financing amount is (currency; amount
in words) RMB 5,071,484.01; the period is from Nov 30, 2018 (day/month/year) to
Feb 4, 2019 (day/month/year).


Article 3 If the factoring financing currency is RMB. The term of factoring
financing shall be implemented by fixed interest rate: the yearly rate is
5.0025%
Article 4 The purpose of factoring financing hereunder is purchasing raw
material.
Article 5 Party B shall pay service charge for the factoring financing hereunder
to Party A in the following Form 1 of RMB 25,357.42.
༈1༉The factoring financing amount hereunder shall be paid to Party A all at once
when it is granted.
༈2༉________________________
Article 6 Party B’s factoring account number: 75200122000095578
The receivables hereunder shall be collected in the following Form 2:
(1) Party B shall assist Party A in urging purchasers to timely deposit the
receivables into the factoring account provided in Section 3.1 of the Standard
Terms.
(2) Party B shall urge purchasers to timely deposit the receivables into the
factoring account provided in Section 3.1 of the Standard Terms.
Article 7 If the factoring financing currency is RMB, the charge proportion of
overdue fine shall be 50 (in words) percent. If the factoring financing currency
is a foreign currency, Party A will charge overdue fine for the overdue
principal and interest; the charge proportion of misappropriated overdue fine
shall be 80% (in words).
Article 8 Where both parties fail to settle a dispute arising out of performance
of this Contract through consultations, such dispute may be settled in the
following Form 2:
༈1༉ Institute legal proceedings to the people’s court in the place where Party A
is located.
༈2༉Institute legal proceedings to the people’s court in the contract signing
place.
Contract signing place: #749 East Ganjiang Rd, Gusu District, Suzhou City
༈3༉Submit dispute to ______________Arbitration Commission for arbitration in
accordance with the promulgated effective arbitration rules.
Article 9 Party B’s Contact Information:
Address for mail service: #2 Zhaotian Rd Jingyang Rd, Hefeng, Lujia Town,Kunshan
City
Addressee (or receiver): Michael Lu, Finance Director
Tel: 15995601578                                                
Fax No.:                                                         
Mobile No.:                                                         





--------------------------------------------------------------------------------




E-mail address:                                                     
Article 9 This Contract shall be executed in 2 with equal legal effect, 1 for
Party A, 1 for Party B, and ______ for the notary authority / registration
authority.


Supplementary Terms:
                                                
                                                


The Standard Terms and Collateral Terms hereof shall constitute an entire
contract.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)


Party A(official seal)                                    Party B(official seal)
(or special seal for contract)




Legal representative (responsible person)                    Legal
representative
or entrusted agent                                        or entrusted agent




Signing date:                        









--------------------------------------------------------------------------------










